DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-10 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1 and 9:
“wherein the controller is configured to: when the control signal includes data indicating that the battery is replaced, calculate a degree of change in voltage of the replaced battery during an accumulated usage time of the remote control device, determine whether the replaced battery corresponds to a recommended battery based on the degree of change in voltage of the replaced battery, and cause the display to display a message for requesting replacement with the recommended battery through the display based on a determination that the replaced battery does not correspond to the recommended battery.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685